Citation Nr: 1502907	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

In July 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required .


REMAND

The Veteran has testified that his current low back problems arise as a result of an automobile accident that occurred while in service.  In November 1972, the Veteran was struck by an automobile.  The Veteran was a pedestrian when he was struck by the automobile.  As a result of the accident, service connection is currently in effect for residuals of a skull fracture and residuals of a left tibia fracture.  

The Veteran maintains that at the time of the accident he also sustained an injury to his back.  The Veteran has testified that he has had problems with his back since the time of the accident.  

The Veteran has also indicated that he has walked with a limp ever since the cast was removed from his left leg.  This raises the possibility of a secondary service-connected claim.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has currently been diagnosed with lumbar degenerative disc and facet joint disease.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran has not been afforded a VA examination.  Both the Veteran and his representative have requested that a VA examination be performed.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder, and it relationship, if any, to his period of service or his service-connected residuals of a left fibula fracture.  

The Veteran testified that he had received treatment for his back at the Minneapolis VA about 10 to 12 years ago.  An August 2005 report of Dr. Segal noted that the Veteran was seen for his back at the VA beginning in July 2003.  The record includes VA treatment records dated from 2004 through July 2008.  The RO should attempt to obtain any outstanding VA treatment records dated from 2003 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter should be sent to the Veteran on the issue of entitlement to service connection for a low back disorder as secondary to service-connected residuals of a left fibula fracture.  This letter should inform the Veteran of the information and evidence necessary to substantiate the claim in terms of 38 C.F.R. § 3.310 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  Obtain copies of any outstanding VA treatment records of the Veteran from the Minneapolis VAMC from 2003 to the present.   

3.  Thereafter, schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current low back disorder.  The relevant documentation in the claims folder and all other pertinent records should be made available to the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current low back disorder, if found, had its onset in service or is otherwise related to the Veteran's service, to include the in-service automobile accident?

b.  Is it as likely as not (50 percent probability or greater) that any current low back disorder is caused by the service-connected left fibula fracture residuals?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current low back disorder is aggravated (permanently worsened) by the service-connected left fibula fracture residuals?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for each opinion that is rendered.

4.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

